Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the registration statement of NIC Inc., on Form S-8 (File Number 333-83171) of our report dated May 29, 2015, on our audit of the financial statements of the NIC Inc. 1999 National Information Consortium Employee Stock Purchase Plan as of March 31, 2015 and 2014, and for the years ended March 31, 2015, 2014 and 2013, which report appears in the March 31, 2015 annual report on Form 11-K of the NIC Inc. 1999 National Information Consortium Employee Stock Purchase Plan. /s/BKD LLP Kansas City, Missouri May 29, 2015
